UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7363


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MONTY MARSHALL, a/k/a Mustafa,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:02-cr-00002-RGD-TEM-1)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Monty Marshall, Appellant Pro Se.             Timothy Richard Murphy,
Special   Assistant  United States          Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Monty   Williams       appeals     the   district    court’s    order

denying his 18 U.S.C. § 3582(c)(2)                 (2006) motion for reduction

of sentence based on Amendment 706, as modified by Amendment

711,     and    Amendment       715    of   the     United     States     Sentencing

Guidelines.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          United States v. Marshall, No. 4:02-cr-0002-

RGD-TEM-1 (E.D. Va. July 14, 2008).                 In addition, we find that

the court did not abuse its discretion in declining to appoint

counsel.       We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented    in   the    materials

before    the    court   and    argument        would   not   aid   the   decisional

process.

                                                                            AFFIRMED




                                            2